Citation Nr: 0837781	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma. See 38 C.F.R. § 3.309(e).  The VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630- 
27641 (2003).  Here, service connection cannot be established 
presumptively.  Although the veteran did serve in Vietnam, 
his diagnosis of COPD is not one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).

The medical opinion from Dr. Leeman is not adequate.  Dr. 
Leeman's rationale for relating COPD to military service is 
that he was hospitalized for lung diseases in 1967 and that 
his tour of duty in Vietnam included various exposures.  
There is no indication that Dr. Leeman reviewed the veteran's 
service treatment records rather than merely relying on 
history recounted by the veteran.

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

A new VA examination is appropriate in this case.  There is 
medical evidence of a current diagnosis for COPD as well as 
biopsy of the lungs.  The service treatment records include 
references to bronchitis and various colds.  The veteran 
underwent a VA examination in July 2003, but it did not 
include an examination of the lungs and airways.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of his lungs and airways.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests should 
be accomplished.  The report of the 
examination must include all current 
diagnoses relating to the veteran's lungs 
and airways.  And, for each diagnosis, the 
examiner should state a medical opinion as 
to whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosis is the result 
of any disease or injury in service.  
Provide a complete rationale for each 
opinion.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue of service 
connection for COPD.  If the benefit is 
not granted, furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford an 
opportunity to respond before returning 
the record to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




